Exhibit 10.2

 

INSTRUMENT PREPARED BY:
Bryan L. Larson, Esq.
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201

 

 

FIRST AMENDMENT TO
AMENDED AND RESTATED DEED OF TRUST, SECURITY AGREEMENT,
FINANCING STATEMENT AND ASSIGNMENT OF RENTAL

Dallas, Dallas County, Texas

 

STATE OF TEXAS

 

§

 

 

 

 

§

 

KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF DALLAS

 

§

 

 

 

This amendment (“Amendment”) is executed to be effective as of the        day of
September, 2008 by BEHRINGER HARVARD MOCKINGBIRD COMMONS LLC, a Delaware limited
liability company (successor in interest by merger to Behringer Harvard
Mockingbird Commons, LP, a Texas limited partnership), whose address is 15601
Dallas Parkway, Suite 600, Addison, Texas 75001 (“Grantor”) and CREDIT UNION
LIQUIDITY SERVICES, LLC, a Texas limited liability company f/k/a Texans
Commercial Capital, LLC (“Lender”).  All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them pursuant to the Deed
of Trust (as hereinafter defined).

 

RECITALS

 


A.            GRANTOR AND LENDER ENTERED INTO THAT CERTAIN CONSTRUCTION LOAN
AGREEMENT DATED AS OF SEPTEMBER 30, 2005 (THE “LOAN AGREEMENT”), PURSUANT TO
WHICH LENDER LOANED TO GRANTOR UP TO THE PRINCIPAL SUM OF $34,047,458.00 (THE
“LOAN”) AS FURTHER EVIDENCED BY ONE CERTAIN PROMISSORY NOTE DATED AS OF
SEPTEMBER 30, 2005 (THE “NOTE”) IN THE ORIGINAL PRINCIPAL AMOUNT OF
$34,047,458.00 EXECUTED BY GRANTOR AND PAYABLE TO THE ORDER OF LENDER.


 


B.            AS SECURITY FOR THE OBLIGATIONS OF GRANTOR UNDER THE LOAN
AGREEMENT AND THE NOTE, GRANTOR EXECUTED AND DELIVERED TO LENDER, AMONG OTHER
THINGS, (I) THAT CERTAIN AMENDED AND RESTATED DEED OF TRUST, SECURITY AGREEMENT,
FINANCING STATEMENT, AND ASSIGNMENT OF RENTAL, DATED SEPTEMBER 30, 2005,
EXECUTED BY GRANTOR TO JOEL B. FOX AND/OR JOHN C. O’SHEA, AS TRUSTEE FOR THE
BENEFIT OF LENDER, COVERING THE PROPERTY DESCRIBED THEREIN AND RECORDED
OCTOBER 4, 2005 AS INSTRUMENT NO. 200503532798, OFFICIAL RECORDS OF DALLAS
COUNTY, TEXAS (THE “DEED OF TRUST”) AND (II) THAT CERTAIN ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS FROM GRANTOR TO LENDER, DATED SEPTEMBER 30, 2005, COVERING THE
PROPERTY DESCRIBED THEREIN AND RECORDED AS INSTRUMENT NO. 200503532799, OFFICIAL
RECORDS OF DALLAS COUNTY, TEXAS (THE “ASSIGNMENT”).


 


C.            GRANTOR AND LENDER HAVE AGREED TO AMEND THE DEED OF TRUST AS
HEREINAFTER SET FORTH.

 

1

--------------------------------------------------------------------------------



 


NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, GRANTOR AND LENDER HEREBY AGREES AS FOLLOWS:


 

AGREEMENT

 


1.             RELEASE PRICE.  EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN, THE
DEFINITION OF “RELEASE PRICE” IN SECTION 6.1 OF THE DEED OF TRUST IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“RELEASE PRICE” MEANS (I) FOR A RESIDENCE THAT IS A POTENTIAL LEASED UNIT (AS
DEFINED IN THE FIRST AMENDMENT TO NOTE AND CONSTRUCTION LOAN AGREEMENT BY AND
BETWEEN GRANTOR AND LENDER), THE AMOUNT EQUAL TO $225 PER GROSS SQUARE FOOT, AND
(II) FOR ANY OTHER RESIDENCE, THE AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF
THE NET SALES PROCEEDS BUT IN NO EVENT LESS THAN $250 PER GROSS SQUARE FOOT.


 


2.             RELEASE CONDITIONS.  EFFECTIVE AS OF THE DATE FIRST ABOVE
WRITTEN, SECTION 6.2 OF THE DEED OF TRUST IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


SECTION 6.2.            RELEASE CONDITIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS, SO
LONG AS NO EVENT OF DEFAULT OR POTENTIAL DEFAULT HAS OCCURRED AND IS CONTINUING,
THEN GRANTOR SHALL, UPON A PERMITTED SALE OF A RESIDENCE, BE ENTITLED TO OBTAIN
A PARTIAL RELEASE OF SAID RESIDENCE FROM THE LIEN OF THIS DEED OF TRUST UPON
SATISFACTION OF THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           GRANTOR SHALL PAY TO BENEFICIARY, IN CASH, THE RELEASE PRICE FOR
THE RESIDENCE.  THE RELEASE PRICE SHALL BE APPLIED BY BENEFICIARY AS A
PREPAYMENT OF THE SECURED INDEBTEDNESS.


 


(B)           GRANTOR SHALL DELIVER TO BENEFICIARY A PARTIAL RELEASE OF LIEN IN
FORM AND CONTENT SATISFACTORY TO BENEFICIARY.


 


(C)           GRANTOR SHALL PAY ALL EXPENSES OF BENEFICIARY ARISING IN
CONNECTION WITH THE RELEASE OF SUCH RESIDENCE INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE ATTORNEYS’ FEES INCURRED BY BENEFICIARY AND THE EXPENSE, IF ANY, TO
BENEFICIARY OF INSPECTING THE RESIDENCE PRIOR TO RELEASE.


 


3.             FUTURE DEVELOPMENT AREA UNIT.  EFFECTIVE AS OF THE DATE FIRST
ABOVE WRITTEN, THE FOLLOWING NEW SECTION 6.3 IS HEREBY ADDED TO THE DEED OF
TRUST:


 


SECTION 6.3.            RELEASE PRICE FOR FUTURE DEVELOPMENT AREA UNIT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS DEED OF TRUST OR ANY
OF THE OTHER LOAN DOCUMENTS, SO LONG AS NO EVENT OF DEFAULT OR POTENTIAL DEFAULT
HAS OCCURRED AND IS CONTINUING, THEN GRANTOR SHALL BE ENTITLED TO OBTAIN A
PARTIAL

 

2

--------------------------------------------------------------------------------



 


RELEASE OF THE FUTURE DEVELOPMENT AREA UNIT FROM THE LIEN OF THIS DEED OF TRUST
UPON SATISFACTION OF THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           GRANTOR SHALL PAY TO BENEFICIARY, IN CASH, AS THE RELEASE PRICE
FOR THE FUTURE DEVELOPMENT AREA UNIT, THE GREATER OF (I) ONE HUNDRED PERCENT
(100%) OF THE NET SALES PROCEEDS FROM THE SALE OF THE FUTURE DEVELOPMENT AREA
UNIT (THE NET SALES PRICE BEING THE GROSS SALES PRICE MINUS ORDINARY AND ACTUAL
CLOSING COSTS INCURRED BY GRANTOR, AS SELLER, WHICH COSTS SHALL NOT EXCEED THE
NORMAL COSTS ASSOCIATED WITH SIMILAR SALES IN THE AREA IN WHICH THE FUTURE
DEVELOPMENT AREA UNIT IS LOCATED), AND (II) THE SUM OF THREE MILLION TWENTY
THOUSAND DOLLARS ($3,020,000.00).  SUCH RELEASE PRICE SHALL BE APPLIED BY
BENEFICIARY AS A PREPAYMENT OF THE SECURED INDEBTEDNESS.


 


(B)           GRANTOR SHALL DELIVER TO BENEFICIARY FOR EXECUTION BY BENEFICIARY
A PARTIAL RELEASE OF LIEN IN FORM AND CONTENT SATISFACTORY TO BENEFICIARY.


 


(C)           GRANTOR SHALL PAY ALL EXPENSES OF BENEFICIARY ARISING IN
CONNECTION WITH THE RELEASE OF THE FUTURE DEVELOPMENT AREA UNIT INCLUDING,
WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES INCURRED BY BENEFICIARY.


 


4.             AUTOMATIC RECALCULATION OF MINIMUM RELEASE PRICE.  EFFECTIVE AS
OF THE DATE FIRST ABOVE WRITTEN, THE FOLLOWING NEW SECTION 6.4 IS HEREBY ADDED
TO THE DEED OF TRUST:


 


SECTION 6.4.            AUTOMATIC RECALCULATION OF MINIMUM RELEASE PRICE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS DEED OF TRUST OR ANY
OF THE OTHER LOAN DOCUMENTS, IN THE EVENT THAT BENEFICIARY EXECUTES A PARTIAL
RELEASE OF LIEN WITH RESPECT TO THE FUTURE DEVELOPMENT AREA UNIT PURSUANT TO THE
TERMS AND CONDITIONS OF SECTION 6.3, THEN THE DOLLAR FIGURE IN CLAUSE (II) OF
THE DEFINITION OF “RELEASE PRICE” IN SECTION 6.1 SHALL BE CHANGED TO AN AMOUNT
DETERMINED THROUGH THE FOLLOWING CALCULATION:  FIRST, TAKE THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN IMMEDIATELY BEFORE APPLICATION OF THE RELEASE
PRICE FOR THE FUTURE DEVELOPMENT AREA UNIT AND SUBTRACT THE RELEASE PRICE PAID
TO LENDER PURSUANT TO SECTION 6.3(A) ABOVE.  SECOND, MULTIPLY THAT RESULT BY
125%.  LAST, DIVIDE THAT RESULT BY THE NUMBER OF GROSS SQUARE FEET OF RESIDENCES
STILL SUBJECT TO THE LIEN OF THIS DEED OF TRUST.  GRANTOR AND BENEFICIARY AGREE
TO PROMPTLY AGREE IN WRITING ON THE NEW DOLLAR FIGURE.


 


5.             MISCELLANEOUS.


 

(a)           Except as modified herein, the Deed of Trust and other loan
documents executed in connection with the Deed of Trust (the “Loan Documents”)
remain in full force and effect without modification thereto and are hereby
ratified, renewed and affirmed.

 

(b)           This Amendment shall not constitute a novation or have the effect
of discharging any liability or obligation evidenced by the Deed of Trust or the
other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

(c)           The invalidity, illegality or unenforceability of any provision of
this Amendment shall not affect or impair the validity, legality or
enforceability of the remainder of this Amendment, and to this end, the
provisions of this Amendment are declared to be severable.

 

(d)           This Amendment may be executed in any number of counterparts
which, when taken together, shall constitute one and the same agreement.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed by Grantor on the date set forth
below in the acknowledgment to be effective as of the date first written above.

 

 

GRANTOR:

 

 

 

BEHRINGER HARVARD MOCKINGBIRD COMMONS

 

LLC, a Delaware limited liability company

 

 

 

By:

Behringer Harvard Mockingbird Commons GP, LLC,

 

 

a Texas limited liability company,

 

 

its manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Gerald J. Reihsen, III

 

 

 

Secretary

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this        day of September,
2008, by Gerald J. Reihsen, III, as Secretary of Behringer Harvard Mockingbird
Commons GP, LLC, a Texas limited liability company, in its capacity as the
manager of Behringer Harvard Mockingbird Commons LLC, a Delaware limited
liability company, on behalf of said manager acting on behalf of said limited
liability company.

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

(SEAL)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed by Lender on the date set forth
below in the acknowledgment to be effective as of the date first written above.

 

 

 

LENDER:

 

 

 

 

 

CREDIT UNION LIQUIDITY SERVICES,

 

LLC, a Texas limited liability company

 

f/k/a TEXANS COMMERCIAL CAPITAL, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this        day of September,
2008, by                      ,                     of Credit Union Liquidity
Services, LLC, a Texas limited liability company f/k/a Texans Commercial
Capital, LLC, on behalf of said limited liability company.

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

(SEAL)

 

6

--------------------------------------------------------------------------------